—Order unanimously modified on the law to deny plaintiff’s motion for summary judgment and as modified affirmed without costs, and judgment entered thereon vacated. Memorandum: The court properly denied defendant’s motion for summary judgment. However, it was error for the court to grant summary judgment to plaintiff. There is a question of fact whether defendant occupied the premises during the period at issue pursuant to an agreement between defendant and plaintiffs agent rendering paragraph three of the lease inapplicable in the circumstances. If such an agreement was made, there is a need for further exploration of its terms and conditions. (Appeal from order and judgment of Supreme Court, Monroe County, Galloway, J.—summary judgment.) Present—Dillon, P. J., Green, Pine, Balio and Davis, JJ.